PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/902,007
Filing Date: 22 Feb 2018
Appellant(s): Hatambeiki et al.



__________________
Gary R. Jarosik
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2020 appealing from the Office action mailed 09/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
First argument: The Board concluded that the rejection of claims is based on Fisher’s relative mode which can report the direction and/or distance of change. Therefore, any reliance upon Fisher must be limited to Fisher’s “relative mode” (page 6, Appeal Brief). 
Response to the first argument: The examiner respectfully submits that the Board Decision on 07/02/2020 was based on a Final rejection mailed on 08/09/2018 in response to a submission filed on 06/26/2018. After the Board Decision, Applicant amended claims 2,12 to recite “discrete input user input event”. In a Non-final rejection mailed on 09/17/2020, the examiner did not rely on Fisher’s “relative mode” to reject the claim limitation “discrete input user input event”. Rather, Fisher is modified to include a discrete touch event as taught by Carvajal to render a touch pad capable of detecting a discrete touch event and a discrete click event.
Second argument: Fisher admittedly does not describe a touch event in the form of a discrete user input event. Therefore, Fisher cannot be said to disclose “in response to a discrete user input event being detected at a user input element of a remote control” (page 7, Appeal Brief).
Response to the second argument: Fisher discloses a method of detecting a discrete touch input ([0042,0130]). For example, a touch input includes taps and any combination of gestures provided by a single touch input. Therefore, a touch input may include a discrete touch input. In addition, the touch pad of Fisher can detect a click event (Figs.26 and 27,[0138]). The click event is a discrete user input event comprising a touch input and a depression of the touch pad. More specifically, in a depressed 
Third argument: Fisher’s relative mode cannot be combined with the library of command codes of Arling (page 8, Appeal Brief).
Response to the third argument: The Non-final rejection mailed on 09/17/2020 did not rely on Fisher’s relative mode to reject the limitation “discrete user input event” as recited in claims 2 and 12. Rather, the touch pad of Fisher is modified to include a discrete touch event as taught by Carvajal. 
Fourth argument: One of skill in the art could not modify the relied upon “relative mode” of Fisher to include an “absolute mode” as taught by Carvajal without impermissible rendering the relied upon “relative mode” of Fisher inoperable or otherwise requiring an impermissible change in the manner in which the relied upon “relative mode” is intended to operate (page 10, Appeal Brief). The Office Action fails to establish a prima facie case of obviousness to combine Fisher and Carvajal.
Response to the fourth argument: Fisher discloses a pressure-sensitive touch pad for detecting a touch event in a touch mode and a click event in a click mode. A touch event includes a touch input without depressing the touch pad ([0130]). A (discrete) click event includes a touch input and a depression of the touch pad. A command corresponding to the click event is generated based on positional information of the touch input and the depression ([0138]). Therefore, Fisher teaches determining whether a discrete user input event is a click event based on a threshold associated with a depression of the user input element. Fisher does not explicitly teach determining whether the discrete user input event is a touch event. In other words, Fisher does not explicitly state that, in the touch mode, the touch pad can detect a discrete (single) touch input. In the same field of invention, Carvajal Carvajal further discloses that the input data from the touch pad is analyzed to determine whether to enable a relative mapping mode or an absolute mapping mode ([0002-0004]). A processor may process the information from the touch pad and transmit the processed data (i.e., command data) as control data to an I/O box ([0018]). Therefore, the touch pad of Fisher as modified to include the absolute mapping mode of Carvajal would not render the relative mode of Fisher inoperable as Appellant’s assertion. The motivation to combine Fisher and Carvajal would be to improve user experience. For example, when the user touches a position on the touch pad, an item corresponding to the touch position is highlighted to provide an indication to the user that his/her thumb is placed in the appropriate physical position to select the highlighted item (Carvajal, [0037]).
Fifth argument: The Office Action fails to establish a prima facie case of obviousness to combine Fisher, Carvajal, and Arling (pages 11-12, Appeal Brief).
Response to the fifth argument: Fisher and Carvajal disclose a touch pad capable of detecting a touch event and a click event; processing the input data; and transmitting a processed data (i.e., command data) to control a device. However, Fisher and Carvajal do not explicitly teach that the remote control comprises “a library of command codes”. In the same field of invention, Arling discloses a remote control comprising a library of command codes ([0022]). It would have been obvious to one of ordinary skill in the art to include the library of command codes of Arling into the remote control of Fisher and Carvajal such that the command code library stores a plurality of command codes corresponding to discrete touch events and discrete click events. The command code library would be 
Sixth argument: Appellant argues that, in rejecting claim 11, the Office Action asserted that “Fisher teaches a unique control command is mapped to each of plural locations on the surface of the user input element for a click input event” and “Carvajal teaches a unique control command is mapped to each of plural locations on the surface of the user input element for a click input event” (pages 13-14, Appeal Brief).
Response to the sixth argument: The wording of the rejection of claim 11 contains a typo. In rejecting claim 2, Carvajal has been applied to teach “discrete touch event”. Therefore, in rejecting claim 11, Carvajal teaches a unique control command is mapped to each of plural locations on the surface of the user input element for a touch [[click]] input event (Fig.3A, each location on the touch pad is uniquely mapped to a button item on the Number Pad menu 316. For example, in [0037], Carvajal states that “...In FIG. 3A, the user's thumb touches the upper left corner of the touchpad 116 on the remote control 106 which maps to the "1" button item 320 on the Number Pad menu 316. .. if the user lifts her thumb from the upper left of the touchpad 116 and places it on the upper right of the touchpad 116, the "3" button item 322 would be highlighted (not shown) on the OSD 310”...).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/NGUYEN H TRUONG/Examiner, Art Unit 2691                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                  
/AMARE MENGISTU/ Supervisory Patent Examiner, Art Unit 2623     
                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.